TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00341-CV


Robert Loiseau, Special Deputy Receiver for American Benefit Plans, et al., Appellants

v.


Team Link, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN304388, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties to this case have agreed in principle to settle their dispute.  Before the
appeal can be dismissed, however, the settlement must be approved by the receivership court. 
Accordingly, the parties have moved to abate this appeal and suspend all deadlines.  We grant the
motion and abate the appeal.  The parties should apprise the court of the status of the appeal by
October 15, 2004.  Of course, a motion to dismiss may be tendered at any time.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   July 26, 2004